DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-18 and 21 are cancelled, and all previously given rejections for these claims are considered moot. Claims 19 and 22 are currently amended. Claims 20 and 23-26 are as previously presented. Claims 19-20 and 22-26 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claim 19 has been sufficiently amended to correct the minor informality objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections for claims 19-20 and 22-26 are upheld.
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. information relating to patient diagnosis, treatment plan and differentials in healthcare treatment areas), and thus the corresponding 35 USC 103 rejections for claims 19-20 and 22-26 are withdrawn. However, Examiner maintains that the presently cited combination of references do provide teaching of the amendments, and accordingly this combination of references is upheld as rendering the claims obvious over the prior art. 
Response to Arguments
Rejection Under 35 USC 101
On pages 4-5 of the Remarks filed 2/18/2022 Applicant argues that the claims are not directed to an abstract idea because they recite “specific features, steps, and limitations… [that] provide a specific solution to problems with improving efficiency and accuracy, by providing a process that tracks the aptitude of medical residents and provide answers and feedbacks in real time for the assessment of medical residents’ competency, which is necessarily rooted in computer technology and thus constitutes an inventive concept.” Applicant asserts that “the patent claim is directed to a specific improvement to computer functionality and not directed to an ineligible abstract idea.” Applicant’s arguments are fully considered, but are not persuasive. Though computers are utilized as part of the invention, they merely provide an electronic infrastructure to digitize an abstract idea of sharing data between human entities and evaluating a student’s competencies via a questionnaire. The use of computers to generate and send access links to medically-related evaluation questionnaires does not amount to an improvement of a computer or other technical field because these features of the invention merely represent a business improvement to a business method, i.e. digitizing the dissemination of student evaluation questionnaires. Applicant asserts that “it is of utmost importance that the medical resident receive immediate feedbacks or real-time answers from the attending or medical evaluator so the medical resident can know if he or she is providing the right treatment to the patient as these real-time feedbacks can mean the difference between life and death.” While it can be important to provide fast communication in a medical setting, the present invention does not provide any specific improvements to a technical field or the functioning of a computer itself by merely utilizing generic computer infrastructure to provide real-time digital communication between an evaluator and a student. Similar (if not faster) feedback speeds could be achieved by an evaluator giving verbal feedback to a student as they observe their performance in the same room. Thus, the use of computers to provide the communication does not provide a technical improvement and merely digitizes otherwise-abstract steps that could be accomplished by a certain method of organizing human activity. Accordingly, the claims are found to be directed to an abstract idea, as explained in more detail in the 35 USC 101 rejections below. 
On page 5 of the Remarks Applicant argues that “claim 19 does not simply use general 
On pages 5-6 of the Remarks Applicant further argues that the invention “solve[s] the problem of reliably providing answers and feedbacks in real time for the assessment of medical residents’ competency within the medical residency environment that amounts to significantly more than a patent on the idea of simply answering a questionnaire about a student’s medical competencies.” Applicant further asserts that “claim 19 is directed to a specific improvement to the way computers operate” and “addresses a technological problem particular to improved methods of tracking the aptitude of medical residents and providing answers and feedbacks in real time for the assessment of medical residents’ competency by implementing a solution specific to that technological environment and different from the 
	For these reasons, the 35 USC 101 rejections are upheld for claims 19-20 and 22-26. 
Rejection Under 35 USC 103
On pages 7-8 of the Remarks Applicant argues that none of Richman, Green, and Weaver disclose the newly introduced limitations directed to communicating patient diagnosis, treatment plan and differentials in healthcare treatment areas to a faculty evaluator and receiving answers relating to these topics in real time for assessment of medical resident competency area milestones. Applicant’s arguments are fully considered, but are not persuasive. Though Examiner agrees that Richman and Green do fail to explicitly disclose these features, Weaver does provide teaching of these types of topics being shared with a faculty evaluator and receiving corresponding answers. For example, Weaver teaches that medical students have a wide variety of competencies that must be mastered before graduation that are difficult to track and could benefit from a computerized tracking and evaluation system (Weaver [0004]-[0006]). Such competencies can relate to healthcare treatment areas that a medical resident is being evaluated in such as physical assessment by body system, tracheotomy care, foley catheter insertion, etc. as described in Weaver [0034]-[0035]. Further, information relating to a medical student’s work-up of a patient case study (equivalent to patient diagnosis and treatment plan for a 
Accordingly, the presently cited references do teach the amended claims, and this combination of references is upheld as rendering the claims obvious over the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “differentials in healthcare treatment areas” in lines 9 and 14. Applicant’s original specification does not provide sufficient written support for “differentials in healthcare treatment areas”; at most, paras. [0015] & [0025] discuss evaluating different competency area milestones for different 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “enabling the medical resident to communicate the access code, including patient diagnosis, treatment plan and differentials in healthcare treatment areas, over the network to a faculty evaluator” in lines 8-10. It is unclear from the wording of this limitation whether the access code itself contains patient diagnosis, treatment plan and differentials in healthcare treatment areas, or whether these types of information are merely communicated in addition to the separate access code. Further, it is unclear what “differentials in healthcare treatment areas” are, as this terminology is not explicitly defined in the specification and does not have a standard definition in the art. For purposes of examination, Examiner will interpret this limitation as indicating that an access code is sent in addition to any kind of information relating to a patient diagnosis, treatment, or treatment area/topic (e.g. as contained in a questionnaire about a particular type of treatment for a particular diagnosis) because the specification does not disclose this type of information being specifically encoded or included in the access code itself. 
Claim 19 further recites receiving from the faculty evaluator answers to the questionnaires associated with the access code as well as “answers, in real time, to the patient diagnosis, treatment plan 
Claims 20 and 22-26 are also rejected on these bases because they inherit the indefinite language due to their dependence on claim 19. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 19-20 and 22-26 are directed to processes, and thus each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Claim 19 recites limitations that, under their broadest reasonable interpretations and but for the recitation of generic computer components, describe a certain method of organizing human activity in the form of managing relationships between human beings. Such limitations include: 
generating an access code enabling access to one of a plurality of specific medical competency questionnaires; 
providing the access code to a medical resident; 
enabling the medical resident to communicate the access code, including patient diagnosis, treatment plan and differentials in healthcare treatment areas, to a faculty evaluator; and 
receiving information from the faculty evaluator, the information comprising answers to the one of the plurality of specific medical competency questionnaires associated with the access code and answers, in real time, to the patient diagnosis, treatment plan and differentials in the healthcare treatment areas for assessment of medical resident competency area milestones.  
The above-identified limitations describe a process of communicating information between various entities for the purpose of answering a questionnaire about a student’s medical competencies in relation to patient treatment in various healthcare areas, which is considered a method of managing relationships between human beings. Accordingly, the claim recites an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 20 and 22-26 incorporate the above described abstract idea of claim 19. Claims 20 and 26 recite further limitations that fit into the certain method of organizing human activity abstract idea grouping, such as generating an evaluation report based upon the received information and generating a progress report from answers, both of which would occur during a normal student or faculty evaluation interaction. In addition, claims 22-25 merely recite limitations that further narrow the abstract idea identified for the independent claim; for example, they describe the contents of the questionnaire (e.g. questions and possible answers) which merely further describe the questionnaires already present in the abstract idea of the independent claim, which could be implemented in a normal student or faculty evaluation interaction. Thus, each of the dependent claims recite at least the abstract idea of the independent claims as well as recite limitations that further narrow the recited abstract idea. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, claim 19 recites the additional elements of a network of interconnected computer systems providing a server comprising a tracking process and an access-controlled database of a plurality of specific medical competency questionnaires, and use of the network to provide communication of information such as the access code and answers to the questionnaire. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic surveying environment). 
Further, these additional elements are recited at a high level of generality (see Applicant’s specification paragraphs [0016]-[0017] and [0020], where the database and other hardware used to implement the claimed steps of the invention are described in little detail (i.e. highly generically) in such a way that one of ordinary skill in the art would understand that any generic computers, processors, storage devices, and other hardware may be used to achieve the storing, generating, providing, enabling, and receiving steps of the invention). Paragraph [0027] of Applicant’s specification also expressly states that the evaluator may be provided with the questionnaire “by hand” without utilizing an e-mail process (i.e. manually without a computer transmission), so the use of the processor and storage device to store, transmit, and provide access to questionnaires appears to merely be an effort to implement this manual process on generic computer components and thus does not provide a practical application. Similarly, the use of a network of computers to provide electronic transmission of information between entities appears to merely be an effort to digitize the sending and receiving of information between human actors.
Further, the storage of the questionnaires in a database amount to insignificant pre-solution activity because the database merely serves as a necessary source of data for later administration of the questionnaires to particular users through the certain method of organizing human activity described above. 
The judicial exception recited in dependent claims 20 and 22-26 is not integrated into a practical 
Accordingly, the additional elements of claims 19-20 and 22-26 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 19-20 and 22-26 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network of interconnected computer systems providing a server comprising a tracking process and an access-controlled database for performing the generating, providing, enabling, and receiving steps amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating a certain method of organizing human activity and thus do not provide an inventive concept. In addition, the combination of processor-based computing devices with a database storing student evaluations for completion by a user can be found in at least Lafrinere et al. (US 20160260346 A1) Fig. 1 & [0041]-[0042], Melamed et al. (US 20080126172 A1) Fig. 1, and Weaver et al. (US 20060084042 A1) Fig. 1, showing that this arrangement is well-understood, routine, and conventional in the art. 
Additionally, Examiner notes that the steps of storing, communicating, and receiving various data are nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, storing and retrieving information in memory (i.e. storing a plurality of specific medical competency questionnaires and a plurality of student names in a database) and receiving or transmitting data over a network (i.e. providing an access code over a network, enabling a medical resident to communicate the access code over the network to a 
Thus, when considered as a whole and in combination, claims 19-20 and 22-26 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richman (US 6754874 B1) in view of Green (US 20140236682 A1) and Weaver et al. (US 20060084042 A1).
Claim 19
Richman teaches a method comprising: 
in a network of interconnected computer systems, providing a server comprising a tracking process and an access-controlled database of a plurality of specific  (Richman Col4 L10-32, noting a distributed computer network having multiple computer terminals or workstations distributed over the network for accessing a remote server or servers, further including , the tracking process comprising: 

providing one of the plurality of questionnaires over the network to a  feedback receiver (Richman Col6 L32-36, Col6 L51-63, noting a feedback receiver is emailed a list of projects with scorecards, and may access the scorecard (i.e. questionnaire) using the distributed computer network); 
enabling the feedback receiver to communicate the questionnaire,  over the network to a  (Richman Col8 L66 – Col9 L9, noting the feedback receiver can initiate an automatic email about particular scorecards (i.e. questionnaires) to be completed to a feedback provider (i.e. evaluator) by submitting the selected scorecard to the system); and 
receiving information over the network from the  (Richman Col9 L10-54, noting the feedback provider (i.e. evaluator) accesses the scorecard (i.e. questionnaire) via a system GUI and enters information about the competencies in the scorecard to provide an assessment of the feedback receiver’s competencies, which can be customized to a function area, practice area, cluster group, and job level).  
In summary, Richman shows a computerized system and method that facilitates administration and tracking of competency evaluations of a feedback receiver by a feedback provider. The system allows for the electronic access of scorecards (i.e. questionnaires) using the system (as shown in an example GUI in Fig. 4 and as noted in Col9 L10-11), describes the use of hyperlinks to navigate within the system (Col16 L45-46: “The user may then proceed to various other screens by selecting the generating an access code enabling access to one of the plurality of specific medical competency questionnaires, and correspondingly does not disclose the sending of specifically an access code to the feedback receiver, to the evaluator, and the receipt of answer information from a questionnaire specifically associated with the access code. 
However, Green teaches that one method of electronically accessing stored surveys (equivalent to the scorecards of Richman and the questionnaires of the instant claim) involves emailing survey takers (equivalent to both the feedback receiver and feedback provider of Richman) an internet link that when executed brings up an instance of the corresponding survey (Green [0055], [0059], [0061]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Richman including navigable hyperlinks and electronically accessible scorecards to specifically include the sending of emails with links (i.e. access codes) associated with a particular survey as in Green in order to provide the user with a simple and direct means for accessing the appropriate scorecards in the system, as suggested by Green [0055]. In other words, Richman teaches sending emails to users when relevant scorecards are available and allowing electronic access of the scorecards but fails to explicitly disclose that such emails include links or access codes to the scorecards, while Green teaches that a user can electronically access a survey assigned to them by executing a link provided to them via email. Modifying the system of Richman to include the link of Green would have been obvious to one of ordinary skill in the art and provided the benefit of a simple and direct means for electronically accessing a particular survey. 
Thus, Richman in view of Green teaches a computerized system and method that facilitates administration and tracking of competency evaluations of a feedback receiver by a feedback provider using links (i.e. access codes) to access the scorecards. Richman describes the evaluations as being related to a particular employer, the feedback receivers being employees, and the feedback providers being partners, project managers, or other supervisors within the company (Richman Col4 L54-65). Thus the combination fails to explicitly disclose that the users being evaluated are specifically medical residents, that the users performing the evaluations are specifically faculty evaluators, that the questionnaires are specifically medical competency questionnaires including patient diagnosis, treatment plan and differentials in healthcare treatment areas, nor that evaluation answers relate to the patient diagnosis, treatment plan and differentials in the healthcare treatment areas for assessment of medical resident competency area milestones. Thus the only difference between the claimed invention and the prior art is the specific application of the system to a medical environment where medical residents are evaluated by faculty evaluators assessing competencies relating to patient treatments in various healthcare treatment areas, rather than generic employees being evaluated by more senior supervisors assessing generic job-related competencies. 
However, Richman does contemplate the system being customized to various industries and/or companies (Col4 L3-7: “It should be noted that the evaluation process, evaluation criteria and organization of the Evaluation System can be modified in numerous ways that are known in the art and may be custom tailored to the needs of a particular employer”; Col19 L7-67, noting administrative use of the system to design customized competency questionnaires and templates to meet company or institutional needs). Further, Weaver teaches that medical students have a wide variety of competencies that must be mastered before graduation that are difficult to track and could benefit from a computerized tracking and evaluation system (Weaver [0004]-[0006]). Such competencies can relate to healthcare treatment areas that a medical resident is being evaluated in such as physical assessment by body system, tracheotomy care, foley catheter insertion, etc. as described in Weaver [0034]-[0035]. Further, information relating to a medical student’s work-up of a patient case study can be shared with an evaluator for real-time feedback about the patient’s problem and treatment plan as noted in Weaver [0042]. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the customizable competency evaluation system of the combination to specifically apply to medical competencies relating to treatment of patients in various healthcare areas evaluated for a medical resident by a faculty evaluator as in Weaver because the system is capable of being customized to other relevant type of competency evaluations (as suggested by Richman Col4 L3-7) and medical students could benefit from such a computerized competency tracking system to receive feedback regarding their medical training (as suggested by Weaver [0006]).
Claim 20
Richman in view of Green and Weaver teaches the method of claim 19, and the combination further teaches wherein the tracking process further comprises generating an evaluation report based upon the received information (Richman Col17 L54-67, noting various reports can be generated from the evaluation data, such as year-end summary reports including a summary of a user’s scorecards).
Claim 22
Richman in view of Green and Weaver teaches the method of claim 20, and the combination further teaches wherein the healthcare treatment areas are based on a number of years of medical residency completed by the medical resident (Richman Col19 L26-54, noting competencies on the scorecards can be customized to a job level, considered equivalent to a student level; in the context of the combination with Weaver, this would include competencies assigned to a student based on their academic level / years of residency completed as described in Weaver [0034]-[0035]). 
Claim 23
Note: the particular number of questions included in each questionnaire is considered nonfunctional descriptive language because it does not significantly alter or affect the structure or function of the claimed invention in any meaningful way. The instant application provides no concrete reason that limiting each questionnaire to specifically five or fewer questions is necessary; that is, Applicant notes in paragraph [0021] of the specification that “in some embodiments the questionnaires are short, containing five or fewer questions to precipitate an efficient evaluation process,” but there is no reason that a questionnaire containing six, seven, or any other number of questions would be excluded from consideration as “short” or facilitating “an efficient evaluation process.” As such, the particular number of questions included on the questionnaire is considered nonfunctional descriptive language and is not patentably limiting in this case. However, the limitation is addressed with art below in the interest of compact prosecution. 
Richman in view of Green and Weaver teaches the method of claim 22, and the combination further teaches wherein the one of the plurality of specific medical competency questionnaires contains five or fewer questions (Richman Fig. 4, showing two core technical competencies and indicating that any number of competencies could be included in the scorecard).  
Claim 24
Note: the particular number of options included as answers for each question is considered nonfunctional descriptive language because it does not significantly alter or affect the structure or function of the claimed invention in any meaningful way. The instant application provides no concrete reason that a total of five options is necessary; that is, Applicant suggests in paragraph [0024] of the specification that using “uniform answers” for each questionnaire would be beneficial for the tracking of trends and improvements, and posits the potential use of five options, but does not offer a reason that there should specifically be five options. A questionnaire using six, ten, or any other number of answer options could also be implemented uniformly for each questionnaire so as to satisfy the desire for trend tracking. As such, the particular number of options included on the questionnaire is considered nonfunctional descriptive language and is not patentably limiting in this case. However, the limitation is addressed with art below in the interest of compact prosecution. 
Richman in view of Green and Weaver teaches the method of claim 23, and the combination further teaches wherein answers to the five or fewer questions are provided by selecting one of five options (Richman Col8 L14-23, noting five selectable options for answering each competency).  
Claim 25
Note: the particular descriptive words used as answer options for each question are considered nonfunctional descriptive language because they do not significantly alter or affect the structure or function of the claimed invention in any meaningful way. The instant application provides no concrete reason that the specific options of “proficient, competent, early learner, unsatisfactory, and pass” are mandated. In paragraph [0024] of the specification Applicant suggests the potential use of these five descriptors as answer options, but does not offer a reason that these specific words must be used outside of indicating that an option should be provided for a situation in which the evaluator is unable to adequately answer the question. Any spectrum of descriptor words could be substituted as the answer options that have similar meanings to those suggested by the claim language (e.g. “strength to build on,” “performs well,” “development needed,” “issue,” and “not applicable”) and the structure and function of the invention would remain unchanged. As such, the particular descriptor words used as answer options for the questionnaires are considered nonfunctional descriptive language and are not patentably limiting in 
Richman in view of Green and Weaver teaches the method of claim 24, and the combination further teaches wherein the five options comprise proficient, competent, early learner, unsatisfactory and pass (Richman Col8 L14-23, noting five selectable options for answering each competency including a spectrum of four descriptors (S strength to build on, P performs well, D development needed, and I issue), as well as an option N not applicable indicating a pass on the question). 
Claim 26
Richman in view of Green and Weaver teaches the method of claim 25, and the combination further teaches wherein the tracking process further comprises generating a progress report from answers (Richman Col17 L54-67, Col18 L5-14, noting various reports can be generated from the evaluation data, such as year-end summary reports including a summary of a user’s scorecards and including weighted averages of the user’s scores in each competency area and overall evaluation scores).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        	
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626